NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBERT LAWRENCE WILLIAMS,                       No. 16-15661

                Plaintiff-Appellant,            D.C. No. 3:14-cv-00174-VPC

 v.
                                                MEMORANDUM*
STEVE KEEFER; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Nevada
                  Valerie P. Cooke, Magistrate Judge, Presiding**

                            Submitted April 11, 2017***

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Robert Lawrence Williams appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging excessive force during his arrest.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Oyama v.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Univ. of Hawaii, 813 F.3d 850, 860 (9th Cir. 2015). We affirm.

      The district court properly granted summary judgment because Williams

failed to raise a genuine dispute of material fact as to whether the force used during

his arrest was objectively unreasonable in light of the facts and circumstances. See

Graham v. Connor, 490 U.S. 386, 395-97 (1989) (setting forth the objective

reasonableness standard for excessive force determinations).

      AFFIRMED.




                                          2                                    16-15661